                        Case 3:20-cv-00024-DHB-BKE Document 19 Filed 09/17/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                          United States District Court
                                                 Southern District of Georgia
                  JIMELL RAHEEN BROW,

                             Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                            V.                                   CASE NUMBER:        CV 320-024

                  CHIEF JUDGE DONALD W. GILLIS; JUDGE JON F.
                  HELTON; JOSHUA E. KNIGHT, Assistant District
                  Attorney; MADISON L. PETERSON; BRANDON
                  FAIRCLOTH, District Attorney; THOMAS H. CORBIN,
                  Sheriff; and MICHAEL MILTON, Deputy Sheriff,

                             Defendants.


                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, in accordance with the Court's Order of September 17, 2020, Plaintiff's request for leave to file

                    an amended complaint is DENIED, the Report and Recommendation of the Magistrate Judge is

                    ADOPTED as the opinion of the Court, Plaintiff's amended complaint is DISMISSED for failure

                    to state a claim upon which relief can be GRANTED, and this civil action stands CLOSED.




           09/17/2020                                                          John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/2020
